Citation Nr: 1534595	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-14 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Hugh F. Daly, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issue on appeal has been recharacterized to properly reflect the Veteran's variously diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1  (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled); McClain v. Nicholson, 21 Vet. App. 319 (2007).


FINDINGS OF FACT

1.  During the course of this appeal, posttraumatic stress disorder (PTSD) and anxiety disorder, not otherwise specified, have been diagnosed.

2.  PTSD and anxiety disorder, not otherwise specified, is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD and anxiety disorder, not otherwise specified, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f)(3) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The specific criteria applicable to claims for service connection for PTSD are set forth at 38 C.F.R. § 3.304(f).  This regulation provides that service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f).

Following a longitudinal review of the record, the Board finds that service connection is warranted for PTSD and anxiety disorder, not otherwise specified.

In support of his claim, the Veteran reported multiple inservice stressors which occurred during his military service in Ethiopia, including the bombing of a nearby restaurant which he and his family would visit, the death of a fellow service member, and the constant fear of rebel insurgency.  The Veteran also submitted substantial evidence confirming that these incidents occurred, including statements from C.S. and his spouse, service department records, and multiple books and articles concerning that period in Ethiopia's history.

A July 2011 opinion letter from a VA physician noted that the Veteran met the criteria and was receiving treatment for PTSD.  The VA physician also opined that the Veteran's PTSD was attributable to his claimed inservice stressors.  Although a March 2013 VA examiner did not find that the Veteran had PTSD, the VA examiner did find that the Veteran had credible in-service stressors involving fear of hostile military and or terrorist activity.  Moreover, the VA examiner diagnosed the Veteran with anxiety disorder, not otherwise specified; and opined that, "some of his current symptoms of Anxiety Disorder NOS are directly related to his service in Ethiopia."

Therefore, the Veteran is entitled to service connection for a psychiatric disorder, variously diagnosed as PTSD and anxiety disorder, not otherwise specified.


ORDER

Service connection for a psychiatric disorder, to include PTSD and anxiety disorder, not otherwise specified, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


